PER CURIAM.
We affirm appellant’s conviction of robbery. The trial court’s departure from the sentencing guidelines based upon the habitual offender statute, section 775.084, Florida Statutes (1985), is reversed on the authority of Whitehead v. State, 498 So.2d 863 (Fla.1986). We remand for resentenc-ing in accordance with Rule 3.701, Florida Rules of Criminal Procedure.
The trial court's order imposing $200 costs pursuant to section 27.3455, Florida Statutes (1985), is vacated because the crime for which appellant was convicted occurred prior to the effective date of section 27.3455. See Signorelli v. State, 491 So.2d 349 (Fla. 4th DCA 1986). We also reverse the trial court’s assessment of $24.50. costs without giving notice and a hearing as required by Jenkins v. State, 444 So.2d 947 (Fla.1984). Our reversal is without prejudice to the state to pursue the assessment of these costs after notice and hearing as provided in Jenkins.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.